DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see pages 8-12, filed October 22nd, 2020, with respect to the rejection of claims 1-16 under 35 U.S.C. § 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new grounds of rejection is made in view of Bradski et al. (USPG Pub No. 2016/0026253), hereinafter “Bradski”.
Claim Objections
Claim 8 is objected to because of the following informalities: a period is missing at the end of the claim. Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later 
Claims 1-16 are rejected under 35 U.S.C. 103 as being unpatentable over Bradski (USPG Pub No. 2016/0026253) in view of Popovich et al. (USPG Pub No. 2018/0284440), hereinafter “Popovich”.
Regarding claim 1, Bradski discloses an optical apparatus (328) (see Fig. 10) comprising: a substrate (314 and 316) transparent to incident light (Paragraph 302, see Fig. 10); a first waveguide (318) including a first set of multiple beam splitting elements (Paragraph 30), the first set of multiple beam splitting elements arranged in a sequence along a first axis of the first waveguide (318) (see Fig. 10); a second waveguide (320) including a second set of multiple beam splitting elements (Paragraph 30, see Fig. 10), the second set of multiple beam splitting elements arranged in a sequence along a second axis of the second waveguide (320) (see Fig. 10); wherein the first and second waveguides (318 and 320) are disposed such that light reflected by a beam splitting element of the first set of multiple beam splitting elements passes between two or more beam splitting elements of the second set of multiple beam splitting elements (see Figs. 8A, 10). In addition to Fig. 10, Fig. 6A and Paragraph 234 illustrate and describe the functionality of a single waveguide that utilizes multiple beam splitting elements. Figs. 8A and 10 are waveguide stacks utilizing the same waveguide structure of Fig. 6A; thus the description of Paragraph 234 holds true for the embodiments of Figs. 8A and 10. Bradski discloses the claimed invention, but does not specify the first and second waveguides are disposed in the substrate. Figs. 23, 24 and 137 of Bradski illustrate waveguide embodiments incorporated within a head-mounted display system. The lenses, with or without prescription, or combiners of said embodiments embed the waveguides. Also, the lenses (314 and 316) of Fig. 10 can be interpreted as substrate(s). It has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art. Howard v. Detroit Stove Works, 150 U.S. 164 (1893). As this feature is widely known in the art, Popovich provides evidence that one of ordinary skill in the art is capable of interpreting and/or modifying Bradski to include such a design. In the same field of endeavor, Popovich discloses the first and second waveguides (104A and 104B) are disposed in the substrate (104) (Paragraph 76). Therefore, it would have been obvious to one of ordinary skill in the art to provide the apparatus of Bradski with the first and second waveguides are disposed in the substrate of Popovich for the purpose of providing a low cost, efficient and compact waveguide system (Paragraph 5).
Regarding claim 2, Bradski and Popovich teach an optical apparatus as is set forth above, Popovich further discloses wherein the substrate (104) includes opposed first and second major surfaces (see Fig. 1, Paragraph 76); wherein the first waveguide (104A) is disposed at a first distance from the first major surface wherein the second waveguide (104B) is disposed at a second distance from the first major surface; wherein the second distance is greater than the first distance (see Fig. 1). The second major surface is interpreted as the surface facing the eye (108) and the first major surface is located on the opposite side of the substrate (104) (see Fig. 1).
Regarding claim 3, Bradski discloses an optical apparatus (328) (see Fig. 10) comprising: a substrate (314 and 316) transparent to incident light (Paragraph 302, see Fig. 10); wherein the substrate includes opposed first and second major surfaces (see Fig. 10); a first waveguide (322) disposed with the substrate (314 and 316) (see Fig. 10); wherein the first waveguide (322) includes multiple first beam splitting surfaces disposed in a sequence to receive incident light and to transmit a portion of the incident light to a next first beam splitting surface in the sequence and to reflect a portion of the incident light toward the first major surface (see Figs. 6A, 8A, 10, Paragraphs 30, 234); a second waveguide (320) disposed with the substrate (314 and 316) (see Fig. 10); wherein the second waveguide (320) includes multiple second beam splitting surfaces disposed in a sequence to receive incident light and to transmit a portion of the incident light to a next second beam splitting surface in the sequence and to reflect a portion of the incident light toward the first major surface (see Figs. 6A, 8A, 10, Paragraphs 30, 234); wherein the first (322) and second waveguides (320) are disposed in an overlapping arrangement such that light reflected by at least one second beam splitting surface of the second waveguide (320) passes between a pair of first beam splitting surfaces of the first waveguide (322) (see Fig. 10, Paragraph 234). In addition to Fig. 10, Fig. 6A and Paragraph 234 illustrate and describe the functionality of a single waveguide that utilizes multiple beam splitting elements. Figs. 8A and 10 are waveguide stacks utilizing the same waveguide structure of Fig. 6A; thus the description of Paragraph 234 holds true for the embodiments of Figs. 8A and 10. Bradski discloses the claimed invention, but does not specify the first and second waveguides are disposed within the substrate. Figs. 23, 24 and 137 of Bradski illustrate waveguide embodiments incorporated within a head-mounted display system. The lenses, with or without prescription, or combiners of said embodiments embed the waveguides. Also, the lenses (314 and 316) of Fig. 10 can be interpreted as substrate(s). It has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art. Howard v. Detroit Stove Works, 150 U.S. 164 (1893). As this feature is widely known in the art, Popovich provides evidence that one of ordinary skill in the art is capable of interpreting and/or modifying Bradski to include such a design. In the same field of endeavor, Popovich discloses the first and second waveguides (104A and 104B) are disposed within the substrate (104) (Paragraph 76). Therefore, it would have been obvious to one of ordinary skill in the art to provide the apparatus of Bradski with the first and second waveguides are disposed within the substrate of Popovich for the purpose of providing a low cost, efficient and compact waveguide system (Paragraph 5).
Regarding claim 4, Bradski and Popovich teach an optical apparatus as is set forth above, Popovich further discloses wherein the first waveguide (104A) is disposed at a first distance from the first major surface wherein the second waveguide (104B) is disposed at a second distance from the first major surface (see Fig. 1, Paragraph 76); wherein the second distance is greater than the first distance (see Fig. 1). The second major surface is interpreted as the surface facing the eye (108) and the first major surface is located on the opposite side of the substrate (104) (see Fig. 1).
Regarding claim 5, Bradski further discloses wherein the first (322) and second (320) waveguides are disposed within the substrate (314 and 316) such that light reflected by at least one second beam splitting surface of the second waveguide (320) is incident upon at least one first beam splitting surface of the first waveguide (322) (see Figs. 6A, 8A, 10, Paragraph 234).
Regarding claim 6, Bradski further discloses wherein the first (322) and second (320) waveguides are disposed within the substrate (314 and 316) such that no second beam splitting surface of the second waveguide reflects light that is incident upon a first beam splitting surface of the first waveguide (322).
Regarding claim 7, Bradski further discloses wherein the first beam splitting surfaces of the first waveguide (322) are arranged within the substrate (314 and 316) to transmit a portion of the incident light in a direction substantially parallel to the first and second major surfaces (see Figs. 6A, 8A, 10, Paragraph 234); and wherein the second beam splitting surfaces of the second waveguide (320) are arranged within the substrate (314 and 316) to transmit a portion of the incident light in a direction substantially parallel to the first and second major surfaces (see Figs. 6A, 8A, 10, Paragraph 234).
Regarding claim 8, Bradski further discloses wherein the first (322) and second (320) waveguides are arranged within the substrate (314 and 316) such that light reflected by the first beam splitting surfaces of the first waveguide (322) and light reflected by the second beam splitting surfaces of the second waveguide (320) is focused at a common spot (see Fig. 10, Paragraph 301). 
Regarding claim 9, Bradski further discloses wherein the first beam splitting surfaces include first partially reflective mirrors (Paragraphs 30, 234); and wherein the second beam splitting surfaces include second partially reflective mirrors (Paragraphs 30, 234).
Regarding claim 10, Bradski discloses an optical apparatus (748) (see Fig. 21L) comprising: a substrate (732) transparent to incident light; wherein the substrate (732) includes opposed first and second major surfaces (see Fig. 21K, Paragraph 478); a first waveguide (750) including multiple beam splitting elements; a second waveguide (752) including multiple beam splitting elements; wherein the first (750) and second waveguides (752) are disposed substantially equally distant from the first major surface, such that no light reflected by a beam splitting optical element of the first waveguide (750) passes between beam splitting elements of the second waveguide (752) (see Figs. 21K, 21L, Paragraphs 30, 234, 478). In addition to Fig. 21L, Fig. 6A and Paragraph 234 illustrate and describe the functionality of a single waveguide that utilizes multiple beam splitting elements. Fig. 21L is a waveguide stack utilizing the same waveguide structure of Fig. 6A; thus the description of Paragraph 234 holds true for the embodiment of Fig. 21L. Bradski discloses the claimed invention, but does not specify waveguides are disposed in a substrate. Figs. 23, 24 and 137 of Bradski illustrate waveguide embodiments incorporated within a head-mounted display system. The lenses, with or without prescription, or combiners of said embodiments embed the waveguides. Also, the DOE (732) of Fig. 21K can be interpreted as a substrate. As this feature is widely known in the art, Popovich provides evidence that one of ordinary skill in the art is capable of interpreting and/or modifying Bradski to include such a design. In the same field of endeavor, Popovich discloses waveguides are disposed in a substrate (104) (Paragraph 76). Therefore, it would have been obvious to one of ordinary skill in the art to provide the apparatus of Bradski with waveguides are disposed in a substrate of Popovich for the purpose of providing a low cost, efficient and compact waveguide system (Paragraph 5).
Regarding claim 12, Bradski discloses an optical apparatus (748) (see Fig. 21L) comprising: a substrate (732) transparent to incident light (see Figs. 21K, 21L, Paragraph 748); wherein the substrate (732) includes opposed first and second major surfaces (see Figs. 21K, 21L); a first waveguide (750) disposed within the substrate (see Fig. 21L); wherein the first waveguide (750) includes multiple first beam splitting surfaces disposed in a sequence to receive incident light and to transmit a portion of the incident light to a next first beam splitting surface in the sequence and to reflect a portion of the incident light toward the first major surface (see Figs. 21K, 21L, Paragraphs 30, 234, 478); a second waveguide (752) disposed within the substrate (see Fig. 21L); wherein the second waveguide (752) includes multiple second beam splitting surfaces disposed in a sequence to receive incident light and to transmit a portion of the incident light to a next second beam splitting surface in the sequence and to reflect a portion of the incident light toward the first major surface (see Figs. 21K, 21L, Paragraphs 30, 234, 478); wherein the first (750) and second (752) waveguides are disposed with the substrate in a nonoverlapping arrangement such that no light reflected by a second beam splitting surface of the second waveguide passes between a pair of first beam splitting surfaces of the first waveguide and such that no light reflected by a first beam splitting surface of the first waveguide (750) passes between a pair of second beam splitting surfaces of the second waveguide (752) (see Figs. 21K, 21L, Paragraphs 30, 234, 478). In addition to Fig. 21L, Fig. 6A and Paragraph 234 illustrate and describe the functionality of a single waveguide that utilizes multiple beam splitting elements. Fig. 21L is a waveguide stack utilizing the same waveguide structure of Fig. 6A; thus the description of Paragraph 234 holds true for the embodiment of Fig. 21L. Bradski discloses the claimed invention, but does not specify waveguides are disposed within a substrate. Figs. 23, 24 and 137 of Bradski illustrate waveguide embodiments incorporated within a head-mounted display system. The lenses, with or without prescription, or combiners of said embodiments embed the waveguides. Also, the DOE (732) of Fig. 21K can be interpreted as a substrate. As this feature is widely known in the art, Popovich provides evidence that one of ordinary skill in the art is capable of interpreting and/or modifying Bradski to include such a design. In the same field of endeavor, Popovich discloses waveguides are disposed within a substrate (104) (Paragraph 76). Therefore, it would have been obvious to one of ordinary skill in the art to provide the apparatus of Bradski with waveguides are disposed within a substrate of Popovich for the purpose of providing a low cost, efficient and compact waveguide system (Paragraph 5).
Regarding claims 11 and 13, Bradski further discloses wherein the substrate (732) includes opposed, vertically spaced apart, first and second minor surfaces (see Fig. 21K); wherein the first waveguide (750) is disposed at a first distance from the first minor surface wherein the second waveguide (752) is disposed at a second distance from the first minor surface; and wherein the second distance is greater than the first distance (see Figs. 21K, 21L).
Regarding claim 14, Bradski further discloses wherein the first (750) and second (752) waveguides are arranged within the substrate such that light reflected by the first beam splitting surfaces of the first waveguide and light reflected by the second beam splitting surfaces of the second waveguide is focused at a common spot (see Fig. 21L).
Regarding claim 15, Bradski further discloses wherein the first beam splitting surfaces include first partially reflective mirrors; and wherein the second beam splitting surfaces include second partially reflective mirrors (Paragraphs 30, 234, 478).
Regarding claim 16, Bradski further discloses wherein the first beam splitting surfaces include first diffractive mirrors; and wherein the second beam splitting surfaces include second diffractive mirrors (Paragraphs 30, 234, 478).
Prior Art Citations
              Simmonds (USP No. 8965152) and Abovitz et al. (USPG Pub No. 2015/0016777) are each being cited herein to show an optical apparatus that would have read on or made obvious a number of the above rejected claims, however, such rejections would have been repetitive.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHIDERE S SAHLE whose telephone number is (571)270-3329.  The examiner can normally be reached on Monday-Thursday 8:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571 272-2333.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MAHIDERE S SAHLE/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        2/27/2021